Citation Nr: 1639376	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-24 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.  

2.  Entitlement to service connection for prostate cancer.  

3.  Entitlement to service connection for type II diabetes mellitus.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from April 1972 to April 1974.  

This case comes to the Board of Veterans' Appeals (Board) from a February 2013 rating decision received from a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran has been represented by a private attorney in this matter.  See 38 C.F.R. § 14.631(e)(1), (f)(1).  In an August 2015 letter, the Veteran's attorney notified VA that he was withdrawing his power of attorney on behalf of the Veteran.  However, the case was certified to the Board in September 2014.  An agent may not withdraw his or her representation of a veteran more than 90 days after the certification of the appeal to the Board absent a showing of good cause on motion.  38 C.F.R. § 20.608(b)(2) (2015).  Accordingly, the Board sent the attorney and the Veteran a July 2016 letter notifying them that the August 2015 letter was construed as a motion to withdraw representation.  The Board's letter also stated that the Veteran's appeal would be held in abeyance for 30 days and that if the Board did not hear from the attorney, then the attorney would remain the Veteran's representative.  The attorney did not provide a statement of good cause on motion, and as such, the Board continues to recognize the attorney as the Veteran's representative in the instant appeal.  

The Veteran limited his appeal to the three issues identified on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for heart disease, prostate cancer, and diabetes mellitus as a result of exposure to herbicides during service in Vietnam.  More specifically, in a July 2012 submission, he stated that while serving aboard the USS Iwo Jima aircraft carrier in the spring of 1973, the ship entered a waterway of Vietnam for transfer of troops to and from the USS Kittyhawk.  He added that he also served on board "Mike Boats," and "walked the Sub[ic] Bay," during the relevant period.  In a March 2014 submission, he stated that he was in fear of having to go to Vietnam, noting that he was "trained to be placed in Vietnam although I never went."  In addition, in an August 2015 submission, the Veteran's representative asserted a theory of entitlement based on service in Camp Lejeune, North Carolina.  

Initially, the Board notes that the record reflects diagnoses of coronary artery disease, prostate cancer, and type II diabetes mellitus, and it appears that the disabilities have manifested to a degree of at least 10 percent.  In that respect, private records in October 2011 reflect an oral hypoglycemic agent was prescribed for diabetes, and that medication for coronary artery disease was prescribed.  In addition, a May 2012 private record notes radiation therapy for prostate cancer.  

In addition, and although records, to include an October 2012 response to a Personnel Information Exchange System (PIES) request, note no evidence of service in Vietnam, and although the Veteran's DD FORM 214 notes no service in "INDOCHINA OR KOREA," nine months of foreign and/or sea service is reported.  

Further, a February 9, 1973, service treatment record from Camp Lejeune notes initiation of prophylactic doses of Chloroquine Primaquine as a Chemoprophylaxis against Malaria, in accordance with BUMED INST. 6230.11 SERIES.  Additionally, an April 9, 1973, service treatment record from Camp Lejeune notes that prophylactic doses of Chloroquine Primaquine, administered for the six weeks after he entered the Continental United States (CONUS), were discontinued as of the date of the entry, in accordance with BUMED INST. 6230.11 SERIES.  

The Board further notes that certain Navy and Coast Guard ships are eligible for the presumption of exposure to herbicides.  See "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents."  Although the specific ships to which the Veteran was assigned are not reflected in the service personnel records, a Record of Service reflects assignment to "BLT [Battalion Landing Team] 3/6" in January 1973 and to "BLT 2/6" in May 1973.  

In addition, a September 1973 service treatment record reflects an entry at the Base Aid Station noting assignment to landing ship tank (LST) 1196, and although service treatment records reflect service on board a Landing Platform, Helicopter (LPH), in August 1973, Vietnam service in August 1973 has not been asserted.  The Board notes that the USS Iwo Jima is a Landing Platform, Helicopter (LPH), and on the list of eligible ships for the presumption of exposure to herbicides.  Further, in addition to the USS Iwo Jima, other Iwo Jima-class LPH ships are on the list of eligible ships for the presumption of exposure to herbicides.  

In view of the evidence and the Veteran's assertions, to include of exposure to Agent Orange while serving aboard Navy vessels operating on the inland waterways of Vietnam and/or in the Subic Bay in the Philippines, the AOJ should develop the claims pursuant to VA Adjudication Procedure Manual.  See VBA Manual M21-1, to include IV.ii.1.H.2.h. (2016), "Developing Claims for [Service Connection] Based on Herbicide Exposure."  

Further, VA is required to provide an examination or obtain a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has a current disability as it relates to the claims on appeal.  He has asserted these disabilities may be the result of various environmental hazards to which he was exposed in service.  Thus, a VA examination is necessary as there is at least an indication of a possible relationship to service.

Finally, updated VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Take development actions outlined in VBA Manual M21-1 with respect to the Veteran's claims of possible herbicide exposure while serving aboard vessels operating off the shores of Vietnam, and in the Subic Bay in the Philippines.  

2.  Obtain complete VA treatment records since May 2016.  

3.  After completion of the above, schedule the Veteran for VA examination(s) by an appropriate medical professional(s).  The entire claims file must be reviewed by the examiner(s).  

The examiner(s) is to conduct all indicated tests.  

The examiner(s) is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that coronary artery disease, type II diabetes mellitus, or prostate cancer is related to his active service, to include exposure to environmental hazards, including contaminated water at Camp Lejeune.  

A rationale for all opinions expressed should be provided.  

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

